Citation Nr: 0211744	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the criteria of 38 U.S.C.A. § 1318 (2001).

3.  Entitlement to death pension benefits.

4.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had recognized service in the Philippine Scouts 
(PS) from May 1946 to March 1949.  He died in July 1987.  The 
appellant is the veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
Board in March 2001 remanded the case to the RO for further 
development.  The RO recently returned the case to the Board.

The appellant has made a claim for benefits pursuant to the 
criteria of 38 U.S.C.A. § 1318.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directives of the United States Court of 
Appeals for the Federal Circuit (CAFC) in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095-7096, -7098 (Fed. 
Cir. Aug. 16 2001).

In that decision the CAVC directed the Department to conduct 
expedited rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 (2001) and 38 C.F.R. § 20.1106 
(2001) are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.

The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.




FINDINGS OF FACT

1.  The fatal atherosclerotic heart disease is not shown by 
competent evidence to have had its inception during the 
veteran's period of PS service or manifested within the first 
year after service.

2.  Active PTB and cardiovascular disease were initially 
reported several decades after his PS service; it has not 
been shown that the cause of the veteran's death on the basis 
of cardiovascular disease is related to service.

3.  At his death in July 1987, service connection had not 
been established for any disability; he had not established 
entitlement to a periodic monetary benefit administered by 
VA; a claim for service-connection for PTB was pending at 
death.

4.  The veteran's service in the Philippine Scouts from 1946 
to 1949 is not qualifying service for entitlement to 
nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, atherosclerotic heart 
disease, was not a disability incurred in or presumed to have 
been incurred in service; a service-connected disability did 
not cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)). 

2.  PTB was not incurred in or presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)). 

3.  The criteria for accrued benefits have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 5121 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1000 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).

4.  The basic criteria of eligibility for death pension 
benefits have not been met as a matter of law.  38 U.S.C.A. 
§§ 101, 107, 1541 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1, 
3.8, 3.203 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record includes a copy of a WD AGO Form 53 that shows the 
veteran with no service prior to his PS service from May 1946 
to March 1949.  The service department certification in 
September 1971 did not identify any other military service.

The veteran filed a VA benefit claim in 1971 noting chest, 
back, eye and kidney disorders and smallpox.  He reported 
treatment during service for smallpox, the chest and the back 
and after service in 1969 for the kidney and eyes.  The RO 
obtained the veteran's service medical records that showed 
negative entry and separation examinations for the heart and 
lungs.  

There was no significant abnormality reported for the chest 
X-ray on the separation examination in March 1946.  A private 
physician reported the veteran's hospitalization in 1951 for 
a laceration wound of the head and forehead from a vehicular 
accident.  He did not appeal the 1971 RO determination in his 
claim. 

The veteran in July 1987 asked the RO for a pension or 
disability benefit as a result of a "wartime ailment" that 
he seemed to refer to as "PTB ailment" and "paralytic 
tendency" of half of his body.  The appellant in September 
1997 advised the RO of the veteran's death "due to wartime 
ailment" that "attributes to cause his death".  She 
requested reimbursement of burial allowance or interment 
expenses and attached a copy of the death certificate that 
was illegible regarding the cause of death, but it showed 
that he died in July 1987 at his residence.  

The RO advised the appellant in October 1987 that the 
applicable VA regulations did not provide for payment of 
burial allowance because of the authority for the veteran's 
enlistment.  She wrote to the RO a month later asking for a 
reconsideration and for the burial benefit form (VA Form 21-
530).  The RO wrote to her in December 1987 to advise that 
the veteran's enlistment as a PS did not qualify for burial 
allowance and the form she requested would not be furnished.  
Early in 1988 she asked the RO to reconsider her claim for 
burial expenses or accrued benefits on account of the 
veteran's death due to a wartime ailment and his discharge  
"on CDD status".    

The RO in February 1988 advised her to furnish evidence to 
support a claim that the veteran's death was related to 
military service, if that was her intention.  The RO letter 
also contained a note that once again advised her that 
applicable law did not authorize payment of burial or funeral 
expenses/allowance based on the veteran's PS service.  She 
provided hospital laboratory and X-ray reports dated in 1986.  

The chest X-ray request showed a clinical diagnosis of Koch's 
infection.  Later in 1988 the RO asked her to submit a 
certified copy of the public record of the veteran's death.  

The appellant was next heard from in May 1993 regarding death 
benefits or DIC due to the veteran's "wartime ailment".  
The RO letter issued the following month advised her to 
complete and return the enclosed VA form (VA Form 21-534) if 
she believed the requirements for DIC stated in the letter 
were met.  The appellant then wrote to the RO in late 1997 
regarding her "long pending" claim for death benefits and 
the RO sent her another VA Form 21-534.  The RO received the 
form and a copy of the death certificate in March 1998.  The 
death certificate showed the immediate cause of death was 
cardiorespiratory arrest and the antecedent cause was 
atherosclerotic heart disease.  The death certificate did not 
list any other significant conditions contributing to death.  

The appellant wrote in July 1998 that the veteran had 
contracted PTB, cholera, dizziness a kidney condition and 
generalized weakness, and that he failed to recover his 
health until the time of his death.  The information she 
submitted with this correspondence also mentioned heart 
disease, typhoid, and arthritis having been treated during 
his military service and at the Veterans Memorial Hospital 
(VMMC) in 1971, and a "CHO" in 1987.

The record shows that the RO sent requests to the "CHO" she 
identified and the VMMC in July 1998, and advised the 
appellant of the requests.  She reported in response to the 
notice that the "CHO" was deceased.  The service department 
did not locate any additional service medical records for the 
veteran.  Her daughter provided a copy of a recent letter 
from the VMMC and a report of the veteran's April 1986 chest 
X-ray that was read as showing far advanced PTB. 




The VMMC provided records for the veteran's admission from 
October 1971 to January 1972.  The final diagnoses included 
moderately advanced and quiescent PTB, and bilateral basal 
pulmonary emphysema.  There was no diagnosis of malnutrition, 
nervousness, kidney condition or heart disease or arthritis.  
According to the medical history, he was admitted because of 
chest and back pains, and headache.  

There was no history of cholera, dizziness, a kidney 
condition, heart disease or arthritis.  It was reported that 
he claimed to have had "malaise" in 1951.  It was reported 
the present illness started early in 1971 as recurrent 
headache, with accompanying dizziness, blurring of vision and 
nausea and chest and back pains accompanied by productive 
cough.  A progress record dated the present illness from 
early 1971, noted a three-year history of epigastric pains 
and included the clinician's impression of question of 
hypertension. 

The record shows that the appellant corresponded with the RO 
on many occasions through September 2001 on this matter.  
Collectively, she maintained that the veteran's military 
service was documented, that he developed ailments during 
service or within the applicable presumptive period that 
continued until his death, and that in essence she is 
entitled on the basis of his military service and his 
disabilities to death compensation or pension and accrued 
benefits. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease including 
hypertension becomes manifest to a degree of at least 
10 percent within 1 year or where active PTB becomes manifest 
to a degree of 10 percent within 3 years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." 

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

(a) Active disease.  X-ray evidence alone may be adequate for 
grant of direct service connection for pulmonary 
tuberculosis. When under consideration, all available service 
department films and subsequent films will be secured and 
read by specialists at designated stations who should have a 
current examination report and X-ray. 

Resulting interpretations of service films will be accorded 
the same 
consideration for service-connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods. 

(b) Inactive disease. Where the veteran was examined at time 
of entrance into active service but X-ray was not made, or if 
made, is not available and there was no notation or other 
evidence of active or inactive reinfection type pulmonary 
tuberculosis existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service in the 
manner prescribed in paragraph (a) of this section, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.

(c) Primary lesions. Healed primary type tuberculosis shown 
at the time of entrance into active service will not be taken 
as evidence to rebut direct or presumptive service connection 
for active reinfection type pulmonary tuberculosis.  
38 C.F.R. § 3.370.

Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period. 

(b) Pleurisy with effusion without obvious cause. Pleurisy 
with effusion with evidence of diagnostic studies ruling out 
obvious nontuberculous causes will qualify as active 
tuberculosis. The requirements for presumptive service 
connection will be the same as those for tuberculous 
pleurisy. 

(c) Tuberculous pleurisy and endobronchial tuberculosis. 
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis. Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2). 

(d) Miliary tuberculosis. Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

(a) Service diagnosis. Service department diagnosis of active 
pulmonary tuberculosis will be accepted unless a board of 
medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect. Doubtful cases may be 
referred to the Chief Medical Director in Central Office. 

(b) Department of Veterans Affairs diagnosis. Diagnosis of 
active pulmonary tuberculosis by the medical authorities of 
the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes. Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office. 

(c) Private physician's diagnosis. Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 C.F.R. § 3.374.

Service in the Philippine Scouts under section 14 of Public 
Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency and indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.8 (2001).

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in § 3.500(g) will, upon the 
death of such person, be paid as follows: (1) Upon the death 
of a veteran to the living person first listed as follows: 
(i) his or her spouse; (ii) his or her children (in equal 
shares); (iii) his or her dependent parents (in equal shares) 
or the surviving parent.  38 U.S.C.A § 5121 (West 1991); 38 
C.F.R. § 3.1000 (2001).

Service in the Philippine Scouts under section 14 of Public 
Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency and indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b) (West 
1991); 38 C.F.R. § 3.8 (2001).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: 

(1) the evidence is a document issued by the service 
department, or a copy of an original document if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody; 

(2) the document contains needed information as to length, 
time and character of service; and 

(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2001).  



When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The appellant did not indicate that pertinent evidence was 
available after the RO sent her a letter in March 2001 
explaining the VCAA and assistance it would offer.  The RO 
also provided a thorough presentation of the VCAA in a 
supplemental statement of the case it mailed in August 2001.  
The Board finds that this notice and other correspondence of 
record sufficiently informed the appellant of what evidence 
could be obtained by whom and advised her of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  That the section 5103(a) notice requirements were met 
appeared from a fair reading of the documents.  See for 
example Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Board believes that the duty to assist has been satisfied 
through the RO efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records she adequately identified and authorized to release.  
38 U.S.C.A. § 5103A(b); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Board remand or by the VCAA as it pertains to her claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) and Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


Cause of Death

Initially the Board observes that in order to qualify for VA 
benefits, the claimant must establish veteran's status for 
the party upon whose service the claim is based.  Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994).  In general, a veteran is 
a person who served in the active military, naval, or air 
service.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Findings 
by the U.S. service department as to qualifying service for 
VA benefits are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); 38 C.F.R. § 3.203. 

Service in the active military, naval, or air service 
includes service in the U.S. Armed Forces or, for certain 
purposes, service in the organized military forces of the 
Government of the Commonwealth of the Philippines in the 
service of the U.S. Armed Forces.  38 U.S.C.A. §§ 101(21)(C), 
107; 38 C.F.R. § 3.8.  Philippine veterans are not eligible 
for veterans' benefits unless a United States service 
department documents or certifies their service.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997), cert. denied, 522 
U.S. 958, 118 S. Ct. 386, 139 L. Ed. 2d 301 (1997). 

Here, the appellant does not assert that the veteran's 
service was greater than reflected in the service department 
certification.  However, because VA is bound by the current 
service department determination that the appellant did not 
have qualifying service for purposes of certain VA benefits, 
the Board must accept the certification of service as 
including only the period of PS service.  Thus, there is a 
period of eligibility, albeit one that does not qualify her 
for certain benefits as will be discussed herein. 

The regulation implementing 38 U.S.C.A. § 1112, which 
determines eligibility for presumed service connection, 
provides that the requirement of 90 days service means 
active, continuous service within or extending into or beyond 
a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  38 C.F.R. § 
3.307(a)(1).  The validity of the continuous service element 
has been sustained.  Lorenzano v. Brown, 4 Vet. App. 446, 
449-50 (1993).  The veteran did meet essential elements to 
benefit from the liberal rules for presumptive service 
connection.  

The Board will construe the veteran's correspondence prior to 
his death as a claim for service connection PTB as it was 
clearly identified.  The record shows that PTB was initially 
reported many years after the veteran's PS service.  However, 
the appellant's assertion and to some extent the veteran's 
assertion of service inception is not supported in the 
history contained in the VMMC records.  That history is 
consistent with onset many years, in fact several decades 
later.  In any event the record does not contain competent 
evidence to establish the onset of PTB during the period of 
PS service or within the applicable presumptive period.  The 
lay assertions the appellant or the veteran of PTB coincident 
with service or the presumptive period are not competent 
evidence to establish a medical diagnosis or nexus to service 
of the PTB.  

The veteran is shown to have died from complications of a 
disease for which service connection was not in effect.  In 
view of the information in the death certificate there 
appears to be no plausible basis to dispute the cause of 
death.  The fatal disease process was no doubt overwhelming.  
However, the fatal disease process was shown initially 
several decades after the veteran's period of active service.  
It was initially reported on the death certificate.  It is 
not shown to be related to service on a direct basis, and 
although the veteran did have the required service for 
consideration on a presumptive basis there is no competent 
evidence to support service connection.  

The appellant has not placed VA on notice of the existence of 
competent medical evidence supporting the conclusion that 
either PTB or the fatal atherosclerotic heart disease was 
incurred in service.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The value of the death certificate in relating the cause of 
death to cardiovascular disease may not reasonably be 
questioned in view of the information relied upon to complete 
the certificate.  The Board does not doubt the sincerity of 
the appellant's belief that the veteran's death was related 
to a service connected disability.  Unfortunately, the 
appellant, as a lay person, is not competent to offer an 
opinion regarding a matter of medical causation.  Medical 
evidence is required, and such evidence that may reasonably 
be interpreted as credible, has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  No medical statement was 
offered to support direct or presumptive service connection. 

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  
As there is no service-connected disability, there is no need 
to elaborate further on the provisions of 38 C.F.R. § 3.312.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


Death Pension/Accrued Benefits

Regarding entitlement to death pension, the law and not the 
evidence is dispositive and the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The RO in 
denying the claim correctly stated the applicable law.

The applicable regulation requires that the VA request 
information from the service department or the public 
custodian of service records to verify qualifying service.  
38 C.F.R. § 3.203.  It is patently clear from the provisions 
of section 3.203 that the Secretary has made service 
department verification a requirement for establishing 
qualifying service.  The provisions of paragraph (a) allow 
the VA to accept evidence submitted by the veteran without 
service department verification only if that evidence is 
itself a document issued by the service department and VA is 
satisfied as to its authenticity and accuracy.  The issuance 
of this regulation was within the scope of VA's statutory 
authority to prescribe specific regulations regarding the 
"proof" of service.  38 U.S.C.A. § 501(a)(1).  Therefore, 
VA is prohibited from finding, on any basis other than 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  The Board is bound by the 
service department's certification in a determination of 
recognized service.  Duro, supra.

Evidence of service, as discussed above, consists solely of 
verified service with the Philippine Scouts from 1946 to 
1949.  Since the appellant does not dispute the 
certification, the Board need not ask for another inquiry in 
order to comply with the holding in Sarmiento v. Brown, 7 
Vet. App. 80, 85 (1994).  



Under the statutory structure set up by the Congress of the 
United States, the Secretary of VA is authorized to pay a 
nonservice-connected disability pension to veterans who had 
active service during a period of war.  38 U.S.C.A. §§ 101, 
1521.  Under the applicable law, service in the New 
Philippine Scouts under Section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945, shall not be deemed to 
have been active military, naval, or air service for the 
purposes of any laws administered by VA except with respect 
to certain contracts of National Service Life Insurance, the 
Missing Person's Act, compensation for service-connected 
disability or death, dependency and indemnity compensation 
and burial benefits.  38 U.S.C.A. § 107.  

The only authority for the veteran's enlistment in 1946 as a 
Philippine Scout was Public Law 190.  38 C.F.R. § 3.8.  
Although the appellant obviously feels strongly that the 
circumstances of his service should entitle her to death 
pension benefits, the Board must note that arguments against 
the validity of the legislation and implementing regulations 
have been previously considered and rejected.  See, for 
example, Quiban v. Veterans Administration, 928 F.2d 1154 
(D.C.Cir. 1991); Rosalinas v. Brown, 5 Vet. App. 1 (1993).  

Upon application of the pertinent laws and regulations, the 
Board has no recourse but to find that the basic eligibility 
requirements for death pension benefits have not been 
satisfied as the appellant has not established that the 
veteran had the requisite service.  As her claim has no legal 
merit, it must, therefore, be denied.  .

Regarding accrued benefits, the Board finds a liberal reading 
of the appellant's January 1988 letter to the RO establishes 
a timely claim for accrued benefits.  However, there is no 
basis for any entitlement.  


Initially, the Board must observe that the CAFC decision in 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998) construed the 
provisions of 38 U.S.C.A. § 5121 and 38 U.S.C.A. § 5101(a), 
and concluded that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  The CAFC held that § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  As 
regards § 5121(a), it refers to a particular species of 
benefit-accrued benefits-and governs the hierarchy of 
eligibility for such benefits upon the death of the veteran.  

In concluding that a veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision, in order for a 
surviving spouse to be entitled to accrued benefits, the CAFC 
also noted that this conclusion comports with the decision in 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  A 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.

The record shows there was a claim for service connection for 
PTB pending at the veteran's death.  Thus the threshold 
element for a valid claim for accrued benefits as interpreted 
in Jones is met.  The claim is legally sufficient since the 
requisite elements for eligibility to qualify for this 
benefit are met.  The Board does find that a valid claim for 
accrued benefits exists based upon the pending claim that was 
not adjudicated at the veteran's death.  The claim for 
accrued benefits in this case was timely filed.  However 
based on that claim there is no basis for accrued benefits 
since there is no entitlement to compensation based on that 
claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

